Citation Nr: 0831220	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  04-29 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability, to include arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1980 to June 1983, December 1983 to December 1986, and 
June 1990 to May 1991, and had additional service in the 
reserves.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from an October 2002 rating 
decision of the Cleveland, Ohio Department of Veterans 
Affairs (VA) Regional Office (RO) that denied service 
connection for a bilateral knee disability, to include 
arthritis, and gastroesophageal reflux disease (GERD).  In 
July 2008, a Travel Board hearing was held before the 
undersigned.  A transcript of the hearing is associated with 
the veteran's claims file.  

In his July 2004 VA Form 9 (substantive appeal) the veteran 
also addressed the matter of service connection for GERD.  
Under 38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement (NOD) and completed by 
a substantive appeal after a statement of the case (SOC) is 
furnished to the appellant.  The July 2004 Form 9 was the 
first time he expressed disagreement with the RO's October 
2002 decision in the matter of service connection for GERD.  
As it was not received within one year of the date of mailing 
of notice of the RO decision, it is not a timely NOD with the 
decision, and the October 2002 decision in this matter is 
final.  [The veteran is advised that, generally, when a claim 
is disallowed, it may not be reopened and allowed, and a 
claim based on the same factual basis may not be considered.  
Id.  However, a claim on which there is a final decision may 
be reopened if new and material evidence is submitted.  
38 U.S.C.A. § 5108.]  The matter of whether the veteran 
wishes to reopen this claim is referred to the RO for 
clarification and any appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on his part is required.





REMAND

At the July 2008 Travel Board hearing, the veteran testified 
that he injured his knees in 1983 while stationed in 
Bremerhaven, Germany.  He described jogging for physical 
training, tripping in gravel, and falling on his right knee 
first before landing on both knees.  He stated that he 
sought, and received, medical attention at a base medical 
center.  He also testified that he received treatment for his 
knees on two or three occasions while stationed at Ft. Hood, 
Texas.

The veteran's service personnel records show he was stationed 
in Bremerhaven, Germany, and that he served in Europe from 
February 1982 to June 1983, and was stationed at Ft. Hood, 
Texas from February 1984 to July 1985.  

The veteran's service treatment records (STRs) are associated 
with the claims file; however, they do not include any from 
his first period of service (from June 1980 to June 1983).  
Although they do include records from his service at Ft. 
Hood, those are silent for knee complaints, findings, or 
treatment.  Further development for records of the treatment 
identified by the veteran is necessary.  

Finally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006), holding that the VCAA notice requirements apply to 
all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
The veteran was not provided notice regarding disability 
ratings and effective dates of awards.  Inasmuch as the case 
is being remanded anyway, the RO will have opportunity to 
correct this notice deficiency.

Accordingly, the case is REMANDED for the following:

1.  The RO must provide the veteran notice 
regarding disability ratings and effective 
dates of awards in accordance with the 
guidelines by the Court in Dingess/ 
Hartman v. Nicholson, 19 Vet. App. 473, 
490-91 (2006).  He should have opportunity 
to respond.  
2.  The RO should then arrange for an 
exhaustive search for complete clinical 
records of the treatment the veteran 
received for knee injuries/complaints 
while stationed in Bremerhaven Germany and 
at Fort Hood Texas.  He must assist in 
this matter by providing any further 
details of the treatment, as needed.  The 
search should specifically encompass the 
facilities where he received the 
treatment, and any record storage 
facilities to which records of the 
treatment may have been retired.  If the 
records sought cannot be located, it 
should be so noted for the record, along 
with a description of the scope of the 
search.  

3.  The RO should arrange for any further 
development suggested by records obtained 
pursuant to the above.  Then the RO should 
re-adjudicate the claim.  If it remains 
denied, the RO should issue an appropriate 
supplemental statement of the case and 
afford the veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

